PLATINUM GROUP METALS (RSA) (PTY) LTD REPUBLIC OF SOUTH AFRICA REGISTERED COMPANY REGISTRATION NUMBER: 2000/025984/07 A WHOLLY-OWNED SUBSIDIARY OF PLATINUM GROUP METALS LTD TSX – PTM; AMEX - PLG COMPETENT PERSONS REPORT ON PROJECT 3 OF THE WESTERN BUSHVELD JOINT VENTURE (WBJV) LOCATED ON THE WESTERN LIMB OF THE BUSHVELD IGNEOUS COMPLEX, SOUTH AFRICA Western Bushveld Joint Venture A COMPETENT PERSONS REPORT ON THE MINERAL RESOURCE ESTIMATION FOR PROJECT 3, A PORTION OF THE WESTERN BUSHVELD JOINT VENTURE FORMING PART OF A NOTARIALLY EXECUTED JOINT VENTURE PROJECT AGREED ON BETWEEN PLATINUM GROUP METALS (RSA) (PTY) LTD, PLATINUM GROUP METALS LTD, RUSTENBURG PLATINUM MINES LTD AND AFRICA WIDE MINERAL PROSPECTING AND EXPLORATION (PTY) LTD CJ MULLER (SACNAPS 400201/04) MINXCON ROODEPOORT, GAUTENG, REPUBLIC OF SOUTH AFRICA Effective Date: 25 April 2008 Date of Issue: 9 June 2008 IMPORTANT NOTICE This report includes results for Resources announced by Platinum Group Metals Ltd on 25 April 2008 (news release filed with SEDAR). The report communicates the updated Mineral Resource estimate for the Project 3 area of the WBJV. The reader is warned that Mineral Resources that are not Mineral Reserves are not regarded as demonstrably viable. Inferred Resources have been reported. The US Securities and Exchange Commission does not recognise the reporting of Inferred Resources. These resources are reported under Canadian National Instrument 43-101, but there is a great deal of uncertainty as to their existence and economic and legal feasibility and investors are warned against the risk of assuming that all or any part of Inferred Resources will ever be upgraded to a higher category. Under Canadian rules estimates of Inferred Mineral Resources may not form the sole basis of feasibility studies or Pre-feasibility studies. INVESTORS IN THE USA AND ELSEWHERE ARE CAUTIONED AGAINST ASSUMING THAT PART OR ALL OF AN INFERRED RESOURCE EXISTS, OR IS ECONOMICALLY OR LEGALLY MINEABLE. We further advise US investors and all other investors that while the terms “Measured Resources” and “Indicated Resources” are recognised and required by Canadian regulations, the US Securities and Exchange Commission does not recognise these either. US INVESTORS ARE CAUTIONED NOT TO ASSUME THAT ANY PART OF OR ALL OF MINERAL DEPOSITS IN THESE CATEGORIES WILL EVER BE CONVERTED INTO RESERVES. The United States Securities and Exchange Commission permits US mining companies, in their filings with the SEC, to disclose only those mineral deposits that a company can economically and legally extract or produce. This report and other corporate releases contain information about adjacent properties on which the Company has no right to explore or mine. We advise US and all investors that SEC mining guidelines strictly prohibit information of this type in documents filed with the SEC. US investors are warned that mineral deposits on adjacent properties are not indicative of mineral deposits on the Company’s properties. QUALIFIED PERSON Independent geological qualified person: Mr Charles J Muller (B.Sc. Hons) Pr.
